137 Conn. 35 (1950)
PHILLIP PRISK
v.
STATE OF CONNECTICUT ET AL.
Supreme Court of Connecticut.
Argued May 4, 1950.
Decided June 12, 1950.
BROWN, C. J., JENNINGS, BALDWIN, INGLIS and O'SULLIVAN, JS.
John P. Harbison, for the appellant (plaintiff).
Warren Maxwell, for the appellees (defendants).
JENNINGS, J.
The plaintiff, a pedestrian, was injured when he was run into by an automobile on Main Street in East Hartford about 1 a. m. on February 2, 1947. As the case was tried, the principal issue was whether the plaintiff was struck by a state car driven by a state policeman or by another, unidentified car. The plaintiff admits that he cannot recover unless the finding is materially corrected. In spite of his elaborate *36 attack thereon, there was ample evidence to support the vital finding that the defendants' vehicle was at no time in contact with the plaintiff. This finding supports the court's conclusion that the plaintiff failed to prove that the defendant driver was negligent.
The only ruling assigned as error was the admission of a question addressed to a police officer inquiring as to the condition of sobriety of an eyewitness to the accident. The question was claimed to affect the latter's credibility. It was admissible for that purpose. Olstad v. Fahse, 204 Minn. 118, 120, 282 N.W. 694; Willis v. State, 43 Neb. 102, 109, 61 N.W. 254; see Holcomb v. Holcomb, 28 Conn. 177, 181.
There is no error.
In this opinion the other judges concurred.